COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-15-00278-CV


PATRICIA O’LINDA SCOTT                                            APPELLANT

                                      V.

SERPRO LOGISTICS, NEUSE                                           APPELLEES
MANAGEMENT, LLC US. 1391104,
MIGUEL ANGEL MAIRENA, AND
EDWIN HERNANDEZ


                                   ----------

         FROM THE 342ND DISTRICT COURT OF TARRANT COUNTY
                    TRIAL COURT NO. 342-277174-15

                                   ----------

                       MEMORANDUM OPINION1

                                   ----------

     On September 1, 2015, we notified Patricia O’Linda Scott (i) of our concern

that we lack jurisdiction over her attempt to appeal an order granting summary

judgment in favor of Serpro Logistics and Neuse Management Transport


     1
      See Tex. R. App. P. 47.4.
because the order does not appear to be a final judgment or an appealable

interlocutory order and (ii) that unless she or any party desiring to continue the

appeal filed a response on or before September 11, 2015, showing grounds for

continuing the appeal, this appeal may be dismissed for want of jurisdiction. 2

See Tex. R. App. P. 42.3(a), 44.3. We have received no response. Accordingly,

we dismiss this appeal for want of jurisdiction. See Tex. R. App. P. 43.2(f).

                                                   PER CURIAM

PANEL: MEIER, GABRIEL, and SUDDERTH, JJ.

DELIVERED: October 8, 2015




      2
         The order neither disposes of all defendants nor states with unmistakable
clarity that it is a final judgment. See Lehmann v. Har-Con Corp., 39 S.W.3d
191, 200 (Tex. 2001) (explaining that a judgment is final for purposes of appeal if
it (1) actually disposes of all claims and parties or (2) states with unmistakable
clarity that it is a final judgment).

                                         2